 


109 HRES 1015 EH: Providing for consideration of the bill (H.R. 4844) to amend the National Voter Registration Act of 1993 to require any individual who desires to register or re-register to vote in an election for Federal office to provide the appropriate State election official with proof that the individual is a citizen of the United States to prevent fraud in Federal elections, and for other purposes.
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
109th CONGRESS 
2d Session 
H. RES. 1015 
In the House of Representatives, U. S.,

September 20, 2006
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4844) to amend the National Voter Registration Act of 1993 to require any individual who desires to register or re-register to vote in an election for Federal office to provide the appropriate State election official with proof that the individual is a citizen of the United States to prevent fraud in Federal elections, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 4844) to amend the National Voter Registration Act of 1993 to require any individual who desires to register or re-register to vote in an election for Federal office to provide the appropriate State election official with proof that the individual is a citizen of the United States to prevent fraud in Federal elections, and for other purposes. The amendment in the nature of a substitute recommended by the Committee on House Administration now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on House Administration; and (2) one motion to recommit with or without instructions. 
 
Karen L. HaasClerk.
